[Cite as In re M.L.H, 2018-Ohio-3805.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

In re:                                         :

M.L.H. (a.k.a. M.L.B.),                        :                  No. 18AP-79
                                                             (C.P.C. No. 14JU13441)
(S.B.,                                         :
                                                          (REGULAR CALENDAR)
                Appellant).                    :


                                         D E C I S I O N

                                 Rendered on September 20, 2018


                On brief Robert J. McClaren, for appellee Franklin County
                Children Services.

                On brief: Karin Demaree, for M.L.H.

                On brief: Thomas Waldeck, for appellant S.B.

                On brief: Keith Brewster, Guardian ad litem.

                 APPEAL from the Franklin County Court of Common Pleas,
                     Division of Domestic Relations, Juvenile Branch

TYACK, J.
         {¶ 1} S.B. is appealing from the ruling of the trial court in her case involving the
granting of permanent custody. She assigns a single error for our review:
                THE TRAIL COURT ERRED IN VIOLOATION OF RIGHTS
                UARANTEED BY THE FOURTEENTH AMENDMENT TO
                THE UNITED STATES AND ARTICLE 1 SECTION 16 OF
                THE OHIO CONSTITUTION WHEN IT DENIED THE
                MOTION BY THE MOTHER, [S.B.], FOR A CONTINUANCE
                SO THAT SHE COULD BE TRANSPORTED FROM THE
                FRANKLIN COUNTY JAIL TO COURT TO ATTEND A
                HEARING ON THE MOTION BY FRANKLIN COUNTY
                CHILDRENS SERVICES SEEKING PRMANENT CUSODY
                OF HER CHILD.
(Sic passim.)
No. 18AP-79                                                                               2


       {¶ 2} S.B. has a lengthy criminal record which has led to her being in custody
repeatedly. Her child has been in foster care since November 2015.
       {¶ 3} At the time the permanent custody hearing was conducted, S.B. was in the
Franklin County Correctional System after being arrested for fleeing the halfway house
where she was supposed to be living. She was in all likelihood about to be ordered to return
to prison.
       {¶ 4} S.B. had only seen the child six times in the last six years, so the child
understandably did not feel bonded to her mother. S.B. lost custody of the child when the
child was less than two years old.
       {¶ 5} The child's biological father has no interest in further involvement with the
child. The child's mother expresses an interest in involvement with the child but has not
acted in a way which provides any proof that she really has that interest.
       {¶ 6} Turning to the actual assignment of error, the child's custody case had been
continued repeatedly. While the motion for permanent custody was pending, S.B. left the
halfway house and concealed her whereabouts from everyone, including the child. S.B. was
arrested ten days before the hearing on permanent custody. Her attorney appeared at the
hearing and requested that the case be continued again. The trial court judge, aware of the
requirement that such cases be heard within 120 days of the filing of the motion, refused
the continuance. The judge acted well within his discretion.
       {¶ 7} The sole assignment of error is overruled. The judgment of the Franklin
County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch is
affirmed.
                                                                       Judgment affirmed.

                              DORRIAN and HORTON, JJ., concur.